Citation Nr: 1112626	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  06-10 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO awarded the Veteran service connection for PTSD and assigned a 30 percent disability rating, effective April 28, 2005.  The Veteran disagreed with the disability rating assigned.

In a March 2006 decision, a decision review officer increased the Veteran's PTSD disability rating to 50 percent, effective April 28, 2005.  Because less than the maximum available benefit for a schedular rating was awarded, the claim remains properly before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by such symptoms as depressed mood, nightmares, night sweats, exaggerated startle response, hypervigilance, some difficulty sleeping, and past thoughts of suicide.

2.  The veteran's PTSD is not manifested by occupational and social impairment with deficiencies is most areas or total occupational and social impairment.



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Disability Rating

The Veteran asserts that his service-connected PTSD has been more disabling than initially rated.  He contends that a rating in excess of 50 percent is warranted.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2010).

The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010).  Under that DC, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a) (2010).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2010).

In April 2005, the Veteran filed a claim for VA disability compensation, seeking service connection for PTSD.  His wife submitted a statement wherein she reported that the Veteran had undergone a change in mood and behavior during his three tours in Vietnam and offered her observations of the Veteran's symptomatology.  In May 2005, he was diagnosed as having chronic PTSD during a VA PTSD psychiatric evaluation.  He related trauma from combat experiences in service, and admitted to feelings of guilt and depression.  The Veteran was noted to cognitively alert and oriented to person, place, and time.  Moderate deficits in concentration were noted, but no other gross impairments were observed.  Suicidal ideation was denied.  The Veteran was assigned a Global Assessment of Functioning (GAF) of 50.

In July 2005, the Veteran was afforded a VA PTSD examination.  He reported being prescribed anti-anxiety and anti-depressant medication, which allowed him to take naps and be less on guard.  It was noted that the Veteran was involved in numerous combat operations.  He reported recurrent and intrusive recollections and dreams concerning the events in service.  An intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic events was noted.  The Veteran made an effort to avoid thoughts, feelings, or conversations associated with the trauma, and activities, places, and people that aroused recollections of trauma.  A restricted range of affect and sense of foreshortened future were noted.  

The Veteran reported intrusive recollections and nightmares limited to once or twice a week on account of the medication.  He indicated that he avoided fireworks, hunting, and camp grounds with tree lines or foliage.  Hypervigilance was at least moderate, as noted by the way he positioned himself in the waiting and examination rooms.  He reported that his exaggerated startle response had mostly burned out, but that he still reacted to loud noises by reflexively turning around quickly.  He stated that his attitude was less irritable and that he was sleeping better.  

On examination, the Veteran appeared clean, neatly groomed, and appropriately dressed.  His speech was unremarkable, but his attitude was guarded and mood was anxious.  He was oriented to person, place, and time.  His thought process and content were unremarkable.  Delusions and hallucinations were denied.  The Veteran did not experience panic attacks or have obsessive/ritualistic behavior.  Suicidal and homicidal thought, ideation, plans, or intent were also denied.  A diagnosis of PTSD was recorded and the Veteran was assigned a GAF score of 59.  The effects of his PTSD on social and occupational functioning were recorded as follows:  occasional, moderate decreased efficiency; occasional moderate decreased productivity; mild or transient decreased reliability during periods of stress; mild or transient inability to perform work tasks during periods of stress; and occasional, moderate impairment with work, family, and other relationships.

An October 2006 letter from the Director of the VA PTSD clinic indicated that the Veteran's wife had recently passed away and that the Veteran's PTSD symptoms had exacerbated since then.  It was noted that the Veteran attended a PTSD support group and received monthly counseling at the VA medical center (VAMC).  

VAMC mental health counseling records show that the Veteran was seen for individual counseling in November 2006 for PTSD and bereavement.  The Veteran reported that he was keeping himself busy and was enjoying "getting his life back."  It was noted that he was socializing with friends and playing penny poker once a week, and was also enjoying time home alone.  He stated that he had some depression, but denied any thoughts of harming himself or others.  A GAF score of 55 was assigned.  

A January 2007 mental health counseling record noted that the Veteran had spent Christmas with one of his daughters.  He indicated that he was "doing pretty well" and continued to participate in an online chat room with other U.S. Marine veterans for 20 minutes a day.  He reported sharing a few of his experiences from Vietnam and noted that had not been attending his Vietnam veteran support group.  He noted that he still experienced some depression and anxiety, but denied any desire to harm himself or others.  The VA counselor noted that the Veteran was dressed casually, clean shaven, and well kempt.  A GAF score of 55 was recorded.  

March 2007 mental health counseling notes recorded that the Veteran continued to participate in an online chat room discussion and visit with family and friends.  It was noted that the Veteran had recently befriended a neighbor who was also a retired veteran.  The Veteran indicated that the neighbor had become an important part of the Veteran's social support system.  He reported less intense nightmares.  A GAF score of 55 was recorded.  

The Veteran was seen for counseling again on April 23, 2007.  The Veteran reported speaking out to others more frequently regarding his thoughts and feelings and stated that he had been less negative in his attitude.  The Veteran indicated that he was then painting the exterior of his home.  He reported keeping in daily contact via e-mail with friends.  The Veteran expressed concern over being alone and listed walking, talking with friends and family, and praying as methods for coping with loneliness.  That same day, the Veteran was seen by the PTSD clinic Director to whom he denied any acute problems and stated that he appreciated the guidance and direction from therapy.

On April 25, 2007, the Veteran was assessed by the PTSD clinic Director as part of a mental health treatment plan interdisciplinary.  The Veteran's problems/needs were identified as PTSD manifested by distressing, intrusive thoughts about traumatic events, nightmares about traumatic event, flashbacks, feelings of emotional detachment and numbness, difficultly recalling details of traumatic event, difficulties sleeping and concentrating, irritability, angry outbursts, and being overly alert.  It was also noted that the Veteran suffered from depression as manifested by feelings of powerlessness, hopelessness, low self esteem, low self worth, little motivation and energy, changes in sleep, appetite, and activity.  A GAF score of 50 was recorded.  

At a June 2007 VA mental health counseling session, the Veteran reported feeling depressed and having occasional thoughts of suicidal nature, but denied any plans or definitive wish to harm himself or others.  Conflict and confrontation were avoided and the Veteran stated that he had trouble tolerating other's lack of values and high standards, which was the reason he had quit his last job.  The Veteran reported nightmares from which he would awake in a cold sweat.  His social network was limited to his daughters and a small group of friends, all of whom were veterans.  

VA mental health counseling notes dated in September 2007 noted that the Veteran had begun dieting and exercising and had taken up dancing.  The Veteran reported that he had started a new friendship with a woman whom he had met at a dance hall.  He stated that he was avoiding a serious relationship at that time, as he still had some feelings of guilt associated with his deceased wife.  

At a December 2007 VA mental health counseling session, the Veteran reported that he had developed a new relationship with another woman whom he had also met dancing.  The Veteran stated that he still had nightmares, although the frequency of them had decreased from nightly to two or three times a week.  The Veteran was noted to be relaxed and less depressed than he had been in September 2007.  He was casually attired, clean shaven, and well kempt.  He denied any desire to harm himself or others.  

In March 2008, the Veteran was seen for an individual therapy session.  He announced plans to remarry that month.  As for his PTSD symptoms, the Veteran stated that he still had nightmares and continued to jump when he heard an unexpected noise.  He reported being highly vigilant of his surroundings.  He denied suicidal and homicidal ideation.  A GAF score of 55 was noted.  That same month, the Veteran testified at a hearing before the Board.  He reported that he felt the same severity of PTSD symptoms as he had in October 2006.

During a June 2008 counseling session, the Veteran reported being pleased with his overall mental health status.  He stated that he felt more and more settled and pleased with his life since having remarried.  His mood was relaxed and positive.  He was clean shaven, casually dressed, and well kempt.  The Veteran reported thoughts of suicide in the past, noting that he was depressed when his wife had passed away in 2006, but indicated that he had no current thoughts of suicide.  

Also of record is a letter dated in June 2008 and signed by the VA mental health counselor and the VA PTSD clinic Director.  In that letter, the Veteran's PTSD symptoms were described as near-continuous panic attacks and depression affecting his ability to function independently, appropriately, and effectively.  It was noted that he experienced deficiencies in most areas, such as work, judgment, thinking, and mood.  It was further noted that the Veteran's PTSD symptomatology made it difficult for him to adapt to stressful circumstances, including work or a work-like setting, and to establish and maintain effective work relationships.  

In October 2008, the Veteran reported to his VA counselor that he was spending time restoring pieces of antique furniture and had taken up wood working.  He stated that he still experienced nightmares, which occurred with no set pattern or identification of any particular stimuli.  He reported his depression as being mild to moderate.  

During an April 2009 VA individual therapy session, the Veteran indicated that his nightmares had decreased in intensity, as had the number of times that he would awake sweating.  He continued to be highly vigilant of his surroundings and have a heightened startle response.  He stated that he and his wife were showing their crafts at craft shows.  During a July 2009 session, it was noted that the Veteran and his wife were planning a fishing trip to Oregon the following month, during which trip they would also visit with relatives.  A GAF score of 55 was noted.  

Based on the evidence of record, the Board finds that the assigned 50 percent rating is appropriate and a higher rating is not warranted in this case.  In that regard, the Board notes that the type of symptoms contemplated by 70 and 100 percent ratings are not present in this case.  Specifically, there is no evidence of such symptoms as persistent danger of hurting self or others, delusions or hallucinations, disorientation to place and time, near-continuous panic or depression affecting the ability to function independently, neglect of personal appearance and hygiene, inability to establish and maintain effective relationships, memory loss, or grossly inappropriate behavior.  

Rather, the Board finds that the Veteran's PTSD has been manifested by depression, hypervigilance, nightmares, flashbacks, night sweats, and some sleep impairment.  The evidence shows that he has reformed relationships with his daughters and remarried in 2008.  The Veteran has also formed new friendships online with other war veterans and with his neighbor.  The Veteran has also indicated that he preferred to be in the company of others, rather than being alone.  Moreover, it is clear that the Veteran has the ability to live independently.  Although the Veteran reported that he had stopped working on account of his PTSD symptoms, he stated that he had recently taken up woodworking and participating in craft shows.  Further, although the Veteran has reported some thoughts of suicide, those thoughts coincide with the death of his first wife.  The Board notes that the Veteran has questioned whether neglect of hygiene is a pre-requisite for PTSD.  While it is not a pre-requisite, it is a symptom specifically noted in the rating code as something that is indicative of disability.  Diagnostic Code 9411.  As noted by the VA mental health counselor, the Veteran always appeared appropriately dressed, clean shaven, and well kempt.  Thus, the Board finds that the lack of the type of symptomatology indicative of a higher rating is supported by the VA examiners' descriptions of the Veteran's PTSD symptoms and the assigned GAF scores, as well as the Veteran's own statements regarding his PTSD symptoms.

With regard the GAF scores, the Veteran's GAF scores during the relevant time period have ranged between 50 and 59.  In assessing the evidence of record, it is important to note that the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).   A GAF score of 51-60 is defined as: "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

The Board notes that the GAF score of 50, as recorded on examination in May 2005 and the assessment in April 2007 could potentially be reflective of the symptomatology necessary to support assignment of a higher rating.  However, as discussed above, symptoms illustrative of a higher (70 percent) rating have generally not been demonstrated in this case.  The Veteran's symptoms are more akin to the criteria for the 50 percent rating.  Indeed, on examination on May 2005, moderate deficits in concentration were noted, but no other gross impairments were observed.  Further, although in April 2007 the VA PTSD clinic Director identified the Veteran's problems/needs as being more severe symptoms, the mental health counseling notes dated two days prior fail to support a finding that the Veteran indeed suffered from those more severe symptoms at that time.

The Board has also considered the June 2008 letter signed by the VA mental health counselor and the VA PTSD clinic Director, in which it is noted that the Veteran experienced deficiencies in most areas, such as work, judgment, thinking, and mood, and suffers from near-continuous panic attacks and depression.  Although it is clear that the Veteran has depression, on examination in July 2005, panic attacks were not noted, nor have panic attacks been documented in any of the VA mental health counseling records dated from November 2006 to July 2009.  Accordingly, the Board finds more probative the bi-monthly counseling notes of record on the issue of actual symptomatology demonstrated.  Moreover, although the letter suggests that the Veteran is unable to maintain employment, an issue that will be addressed further in the remand portion of this decision, without evidence demonstrating impairment typical of the degree of disability as described in the rating criteria for higher ratings, a rating greater than 50 percent is not warranted.  

Accordingly, the Board finds in the instant case that the Veteran's mild to moderate underlying symptomatology as described by the medical and lay evidence of record is more compatible with the assignment of 50 percent, but no higher.  The Board also finds that the Veteran's overall disability picture has not been shown to more nearly approximate occupational and social impairment with deficiencies in most areas or total occupational and social impairment, thus warranting a 70 or 100 percent rating, at any point during the appeal period.  See 38 C.F.R. §§, 4.7, 4.130, DC 9411.  

In finding that an evaluation greater than 50 percent is not warranted, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating in excess of 50 percent at any point during the appeal period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2010); see Fenderson, supra.

The above determination is based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's disability level and symptomatology are exactly described by the rating criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluations for [PTSD] are inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1) (2010).  

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claim for service connection in April 2005.  In May 2005, the RO sent to him a letter notifying him of the evidence required to substantiate his claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection.  Thus, the Board is satisfied that the duty-to-notify requirements as set forth in Quartuccio, supra, were satisfied.

The Board notes that Court's decision in Dingess, supra, was issued approximately nine months after the Veteran filed his claim and five months after he was granted service connection for PTSD.  Thus, the May 2005 letter did not include the general criteria for assigning disability ratings and effective dates as required by Dingess, supra.

VA's General Counsel has held that VCAA notice is not required for downstream issues.  VAOPGCPREC 8-2003.  In addition, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, the Veteran's service connection claim was granted and a disability rating was assigned in the rating decision on appeal.  As such, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the duty to assist, the Veteran was afforded a VA examination in July 2005.  The VA examiner indicated that the claims folder had been reviewed and took into account the Veteran's subjective complaints as well as his reported military history.  The July 2005 VA examination report led to an award of service connection.  Thus, the Board properly assisted the Veteran by affording him an adequate VA examination.  The Board notes that an extended period of time has gone by since the July 2005 VA examination.  However, the Veteran has not asserted, nor does the evidence demonstrate, that his PTSD symptomatology has worsened and undergone some material change since the July 2005 VA examination.  Further, the VA mental health counseling records provide the Board with adequate evidence of the Veteran's disability picture throughout the relevant time period.  Accordingly, the Board does not find that a new examination is warranted in this case.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes the VA mental health counseling records and VA examination report, as well as lay statements submitted by the Veteran and letters from the VA PTSD clinic director.  The Veteran was also afforded a hearing in connection with his case.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.


ORDER

Entitlement to an evaluation for service-connected PTSD in excess of 50 percent is denied.


REMAND

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more)).  38 C.F.R. § 4.16(a).  

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Here, the Veteran is service connected for (1) PTSD, evaluated as 50 percent disabling; (2) tinnitus, evaluated as 10 percent disabling; (3) status post-operative, right herniorrhaphy, evaluated as noncompensably (zero) percent disabling; (4) hernia scar, evaluated as noncompensably (zero) percent disabling; and (5) scars, shrapnel wounds to lower extremities, evaluated as noncompensably (zero) percent disabling.  His combined disability evaluation is 60 percent.  Thus, the Veteran fails to meet the threshold rating requirements necessary to establish entitlement to a rating of TDIU.  See 38 C.F.R. § 4.16(a).  

Although the Veteran does not meet the threshold rating requirements to establish eligibility for a schedular rating of TDIU, he may still be entitled to TDIU on an extra-schedular basis if it is established that the he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities.  38 C.F.R. § 4.16(b).

As to the issue of whether a rating of TDIU is warranted on an extra-schedular basis in this case, the Board notes that the record contains an October 2006 letter signed by the Director of the VA PTSD clinic and the Veteran's VA mental health counselor in which it is stated that the Veteran could not sustain full-time employment at that time and that it was at least as likely as not that he would continue to be totally and permanently disabled.  The basis for that opinion is unclear as to whether the Veteran would be unemployable on account of his PTSD symptoms or due to situational depression following the death of his wife.  In another letter dated in June 2008, it was noted that the Veteran's PTSD symptomatology made it difficult for the Veteran to adapt to stressful circumstances, including work or a work-like setting, and to establish and maintain effective work relationships.  The Director stated that it would be unlikely that the Veteran could sustain full-time employment at that time and that it was at least as likely as not the he would continue to remain totally and permanently disabled.  

A review of the evidence also reveals that the Veteran indicated that he stopped working on account of his PTSD symptomatology, as he was unable to cope with others' perceived lack of values and high standards that he became accustomed to in the military.  However, on examination in July 2005, in was noted that the Veteran had retired in 1998 on account of age.  The Veteran indicated at that time that he had not stopped working due to his PTSD.

The Board notes that it may not deny a rating of TDIU without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United States Court of Appeals for Veterans Claims (Court) specifically stated that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia, 7 Vet. App. at 297.  

Here, although the July 2005 VA examiner addressed the occupational effect of the Veteran's PTSD, other evidence of record suggests that the Veteran is unable to obtain or sustain employment.  That evidence is not, however, dispositive of the issue, as the June 2008 letter is somewhat equivocal, as the Director stated only that it would unlikely that the Veteran could sustain full-time employment at that time.  Given the evidence of record, the Board finds that the current medical evidence of record is inadequate and that further development is necessary.  Accordingly, the Veteran must be scheduled for a VA examination.  The examiner should be requested to conduct an examination of the Veteran and provide a medical opinion addressing the question of whether the Veteran's service-connected disabilities combine to make him unemployable.  See 38 U.S.C.A. § 5103A(d) (West 2002); Friscia, supra.  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should schedule the Veteran for a VA examination in connection with his claim for entitlement to a rating of TDIU.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

The examiner should review the claims file, take a detailed history regarding the Veteran's employment, and education and vocational attainment, and examine the Veteran.  The examiner should provide findings that take into account all functional impairments due to the Veteran's service-connected disabilities. 

The examiner is requested to provide a definite opinion as to whether the Veteran's service-connected disabilities combine to make him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience.  If the examiner finds that the Veteran's service-connected disabilities make him unable to secure or follow substantially gainful employment only in combination with nonservice-connected disabilities, the examiner should say so.  A complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

The examiner should also comment on whether at any point during the appeal period the Veteran was unemployable and, if so, should specifically comment on the basis of that unemployability.  The examiner should consider the October 2006 and June 2008 letters from the Director of the VA PTSD clinic.  If the examiner's findings differ from the conclusions reached therein, the examiner should provide an explanation for the differing conclusions.

2.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue remaining on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


